DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks/arguments on November 8, 2021. Claims 26 and 27 have been amended; claim 29 has been added. Claims 1-29 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Art Rejections: Applicants’ amendments with arguments filed November 8, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
4.	Claims 1-29 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Li et al. (US 2020/0196326) and Lea et al. (US 2018/0167702) are generally directed to techniques for time division multiplexing using 
However, in consideration of the claim amendment with arguments/remarks filed November 8, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“verify that the separate patterns repeat to validate the separate patterns;” and “cause, for a first port from among the respective ports, a first validated pattern to be loaded to a TDM storage resource included in the shared resources, the first validated pattern to facilitate processing packet data received or sent through the first port during a first time slot from among the repeating sequence of time slots, the first time slot allocated to the first port for use of the shared resources,” as specified in claim 1.

“dynamically determine time slots to separately allocate to the respective ports to use the shared resources that includes the memory to process packet data based on time slot use patterns for the respective ports, the respective ports to have access to the sharedApplication No.: 16/452,090Examiner: Moo Ryong JEONGAttorney Docket No.: AB8353-USArt Unit: 2473 8Attorney Docket No.: AB8353-USresources;” and “allocate time slots to the respective ports based on the dynamic determination,” as specified in claim 26.
Dependent claims 2-9, 11-17, 19-25, and 27-29 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473